Cornell, J.,
dissenting. The case before us presents all the testimony given on the trial, together with the documentary evidence, the rejection of which is claimed as error. Had this evidence been received, the trial court, in the exercise of its discretion, could, and in my opinion ought to, have set aside any verdict rendered in favor of plaintiffs, as against evidence, on the ground that no reasonable view of the case, upon the whole evidence, could support any other conclusion than that the alleged agreement of purchase of the mill property was, in fact, between the father of defendant and the deceased, and that the note in question was, therefore, without consideration, and void. Were the case before us upon an appeal from such a decision, I have no doubt this court would not disturb it. The manner in *175which it is presented is not substantially different. Upon the evidence received at the trial it is apparent to my mind that the verdict was based upon the want of consideration in the note.
The excluded letters contain nothing, in my opinion, properly considered, tending to vary or strengthen the force and effect of this evidence, and the court below concluded, therefore — and correctly, as I think — that a retrial, with this additional testimony alone, would necessarily result in a like verdict upon this issue. Upon such a disposition of the case the question of ratification becomes an immaterial one, and no prejudice could result from the exclusion of the deed and mortgages as evidence. Upon these grounds I think the order denying a new trial should be affirmed.